995 So.2d 1180 (2008)
Charles R. MONROE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1027.
District Court of Appeal of Florida, Fourth District.
December 17, 2008.
Charles R. Monroe, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Charles Monroe appeals the summary denial of his Fla.R.Crim.P. 3.850 motion for postconviction relief. He alleged in *1181 part that an aggravated assault charge he had been acquitted of was erroneously included on his sentencing scoresheet. In a sworn memorandum of law supporting his motion, he alleged that he would not have entered his negotiated plea if the scoresheet had been correctly calculated. Monroe alleged that his plea was involuntary based on a material mistake of fact, not that a scoresheet error affected his sentence. See Williams v. State, 825 So.2d 994 (Fla. 4th DCA 2002); Smith v. State, 741 So.2d 579, 580 (Fla. 3d DCA 1999). The state did not address this specific claim below or on appeal, and it is not refuted by the records incorporated in the trial court's order denying the motion.
Accordingly, the order denying the 3.850 motion is reversed and this case is remanded for further proceedings.
Reversed and Remanded.
WARNER, POLEN and TAYLOR, JJ., concur.